Citation Nr: 0711360	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  00-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

3.  Entitlement to an increased disability rating for 
dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from April 1983 to October 
1994, including service in the Southwest Asia theater of 
operations during the Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which declined to reopen a claim 
for service connection for hypertension; denied entitlement 
to service connection for a sleep disorder, and denied 
entitlement to an increased rating for dermatitis.  The 
veteran perfected an appeal as to these claims.  

In a May 2002 decision, the Board reopened the hypertension 
claim.  Subsequently, in August 2003, the Board remanded the 
case to the RO for further development.  The case was 
subsequently transferred to the jurisdiction of the RO in 
Winston-Salem, North Carolina.

In a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in April 2006, 
the veteran submitted a claim for a total disability rating 
based upon individual unemployability due to service-
connected disability.  This matter is referred to the RO for 
appropriate action.

The issue of entitlement to an increased disability rating 
for dermatitis, currently evaluated as 10 percent disabling, 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active military duty in Southwest 
Asia theater of operations during the Gulf War.

2.  Sleep apnea is a known clinical diagnosis.

3.  Sleep apnea is not shown in service and is not to be 
related to any event or incident of service.

4.  Hypertension is not shown in service and is not shown to 
be related to an in-service disease or injury, or a service-
connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for sleep apnea, including as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).

2.  The criteria for establishing entitlement to service 
connection for hypertension are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006), and as 
amended by 71 Fed. Reg. 52744 (2006) (to be codified at 
38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in March 
2003, May 2003, and May 2004.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claims of entitlement to service 
connection. VA has also informed the veteran of the types of 
evidence necessary to establish such claims, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Furthermore, the veteran and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claim, as shown in letters 
addressing the claim.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any possibly remaining defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided  supplemental statements of the case in January 
and July 2006.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply here to specifically include a 
requirement of notice that an effective date and rating will 
assigned if service connection is awarded. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, since the 
claims are being denied, no effective date or rating will be 
assigned; therefore, there can be no possibility of any 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Any question of appropriate notice pursuant 
to Dingess is mooted by the denial.  Nevertheless, the RO did 
provide notice to the veteran in July 2006 consistent with 
requirements under Dingess v. Nicholson.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical and personnel records, VA and private medical records 
including VA reports of examinations, and statements made in 
support of the veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Entitlement to Service Connection

The veteran claims entitlement to service connection for 
sleep apnea, including as due to an undiagnosed illness.  He 
also claims entitlement to service connection for 
hypertension, to include as secondary to his service-
connected asthma.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).
  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (2006) (to be codified at 
38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Certain chronic diseases, including cardiovascular-renal 
disease, including hypertension, and organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Sleep Apnea

The veteran served from April 1983 to October 1994, including 
service from September 1990 to March 1991 in the Southwest 
Asia theater of operations during the Persian Gulf War.  He 
maintains that he has sleep disorder due to service, 
including as due to undiagnosed illness associated with 
service in the Persian Gulf.  

In this regard, in addition to the rules above for 
establishing entitlement to service connection, service-
connected disability compensation may be paid to (1) a 
claimant who is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]"; (3) which "became manifest either 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006"; and (4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving the skin, 
muscle or joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, and gastrointestinal signs 
or symptoms. 38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3). 

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Review of the claims file medical records show that fatigue 
has been a result of difficulty sleeping, including due to 
nightmares; and this has been associated with the veteran's 
service-connected post-traumatic stress disorder.  
Additionally, a sleep disorder of sleep apnea has been 
diagnosed.  Private medical records include July  and 
September 2005 polysomnographic reports showing that after 
the studies were completed, the reports contain a diagnosis 
of obstructive sleep apnea, mild.

The application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  As the veteran's sleep disorder has been 
diagnosed as obstructive sleep apnea, and therefore not due 
to an undiagnosed illness, consideration of the presumptions 
provided under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, are 
not applicable here.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found, as here, to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing).

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of sleep 
apnea.  Because the record contains competent medical 
evidence of this current disorder, and no evidence to the 
contrary, the Board concedes the presence of such disability.  
Therefore, the question is whether sleep apnea was incurred 
in or aggravated by active military service; or, if 
associated with an organic diseases of the nervous system, 
became manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

Service medical records do not show that the veteran was 
treated in service for any problems referable to sleep apnea.  
There are no service medical records showing evidence of 
complaints or findings associated with sleep apnea during 
service.  At the time of an October 1993 medical evaluation 
board examination, the veteran reported he had not had any 
frequent trouble sleeping; nor did he indicate any other 
problems referable to a sleep disorder.  On examination, all 
clinical evaluations were normal for systems potentially 
referable to sleep apnea or a sleep disorder generally.  

During a July 1997 VA psychiatric examination, the veteran 
reported complaints of becoming so upset that he goes outside 
and sleep walks.  After examination, the Diagnosis includes 
on Axis III, a diagnosis of sleep disorder, insomnia sleep 
walking disorder. 

The report of an October 1998 VA examination shows that the 
veteran reported having complaints of snoring and sleep 
disruption.  A formal sleep study was proposed.  The report 
of a February 1999 VA examination noted that a sleep study 
was performed at VA with the following evaluation: some 
degree of positional sleep apnea.  

The report of a September 2002 VA examination shows a history 
that a sleep study was performed but considered inadequate.  
On examination no specific findings were made with respect to 
sleep apnea.  On neurological examination, the examiner made 
a finding of "non focal."  The report contains diagnoses 
including rule out obstructive sleep apnea.

Private medical records include July and September 2005 
polysomnographic reports.  Those reports each contains a 
diagnosis of obstructive sleep apnea syndrome, mild.  
Recommendations included intervention for weight loss. 
 
The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current obstructive sleep apnea.  The Board has the duty to 
assess the credibility and weight to be given the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Upon review of the medical record, the Board finds that there 
is no competent medical evidence to establish such a nexus. 

The question of nexus is whether obstructive sleep apnea was 
incurred in or aggravated by active military service; or-
assuming that disorder constitutes an organic disease of the 
nervous system-became manifest to a compensable degree 
within one year of separation from active duty.  38 C.F.R. §§ 
3.303, 3.307, 3.309.

In sum, the preponderance of the evidence is against the 
veteran's claim that sleep apnea is related to service.  
Service medical records show no indication of any problems 
associated with sleep apnea.  After service, the first 
complaint of sleep disruption is in the late 1990s during an 
October 1998 VA examination.  There is a diagnosis of 
positional sleep apnea in 1999.  Definitive diagnoses of 
sleep apnea are found in reports of sleep studies in 2005.

In sum, the veteran's claimed sleep apnea, as a diagnosed 
disorder, is not shown in service or until many years after 
discharge from service.  This extended period after service 
ended in 1994 without treatment weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service). 
 
None of the medical evidence suggests a link between any 
current sleep apnea condition, and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorder to service.  Therefore, there is 
no medical evidence establishing that a relationship is 
possible between the claimed sleep apnea disorder and 
service.  

Finally, there is no evidence that the veteran's sleep apnea 
is attributable to an organic disease of the nervous system 
which became manifested within one year of separation from 
active duty service, such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309. (2006).  Therefore, based on the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim that he has sleep apnea which is related 
to service.  Therefore, based on the foregoing, service 
connection for sleep apnea is denied.

B.  Hypertension

The claims file includes sufficient medical evidence showing 
a diagnosis of hypertension.  Because the record contains 
competent medical evidence of this current disorder, and no 
evidence to the contrary, the Board concedes the presence of 
such disability.  Therefore, the primary question is whether 
hypertension was incurred in or aggravated by active military 
service; or became manifest to a compensable degree within 
one year of separation from active duty; or as claimed here, 
is shown to be proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006).  

Service medical records include records for the following 
dates containing blood pressure readings as follows.  The 
veteran was seen for a laceration in May 1989, at which time 
his blood pressure was 138/96.  When seen later in May 1989 
for a follow-up, his blood pressure was 150/90, and when seen 
(undated record) again for a follow-up of treatment for the 
laceration, his blood pressure was 146/84.  The report of an 
October 1991 examination contains a blood pressure reading of 
130/86.  

A VA consultation sheet dated in September 1992 shows that 
the veteran was seen for migraine headache.  At that time he 
was found to have an isolated increase in blood pressure, of 
154/97.  The treatment provider requested that the veteran's 
blood pressure be rechecked before beginning treatment for 
hypertension.  An associated VA medical certificate in 
September 1992 shows that the veteran was treated for a 
headache.  That certificate contains a blood pressure reading 
of 154/97.  The assessment at that time was that there was a 
mild increase in blood pressure probably secondary to the 
veteran's headache.  

Service medical records include a June 1993 screening note of 
acute medical care showing that the veteran had a temperature 
of 101 degrees and blood pressure was 152/102.  

During a July 1993 VA general examination (Persian Gulf 
Examination), the report contains a medical history including 
a past medical history of systemic arterial hypertension; 
onset was in 1990.  The veteran made no complaints as to high 
blood pressure, and on examination, blood pressure was 
120/80, sitting; and 124/84, recumbent.  The report contains 
diagnoses including that systemic arterial hypertension not 
found on this examination.

Service medical records include the report of an October 1993 
examination-associated with a medical evaluation board 
regarding a dermatology condition-which shows that the 
veteran's blood pressure at that time was 156/74.  At that 
time the veteran reported  that he had not had trouble with 
high or low blood pressure.  

A March 1994 service medical record of emergency care shows 
that the veteran was seen for complaints of headaches.  That 
record contains a blood pressure reading of 149/80.  A May 
1994 emergency care and treatment record shows that the 
veteran was being seen for a headache.  The record contains a 
blood pressure reading of 139/98.

A VA treatment record in August 1995 shows that the veteran 
was seen for complaints of severe headaches.  At that time 
the blood pressure was 145/89.

The report of a private examination in May 1997 shows that 
the veteran's chief complaints were headaches and fatigue.  
The veteran reported that he was okay until March 1992 when 
he had an onset of symptoms including high blood pressure.  
The veteran denied a past medical history of essential 
hypertension.  After examination, the report contains a 
diagnosis that includes uncontrolled hypertension.  The 
examiner noted that blood pressure was elevated and in need 
of treatment.

VA treatment records representative of the late 1990s show 
that the veteran's blood pressure was recorded as 147/80 in 
April 1998; 144/78 in January 1998; 175/118 in February 1999; 
and 168/88 and 181/85 in March 1999.  

During a February 1999 VA examination, the veteran reported 
complaints of hypertension, which was discovered recently but 
he had not been prescribed any medicine for it.  On 
examination, blood pressure was 180/120 recumbent; 160/110 
sitting; and 170/120 standing.  After examination the 
diagnoses included hypertension, systemic, presently 
untreated.

The report of a September 2002 VA examination shows that the 
veteran reported having had hypertension since 1992.  The 
examiner noted his review of the veteran's multiple blood 
pressure readings in service.  The examiner noted that during 
service, the veteran had two high blood pressure readings, 
which became normal on repeat testing several hours or a few 
days later; and that the veteran was not prescribed 
antihypertensive medicine during service.  The examiner also 
noted that the veteran had many, many clinic visits with 
normal blood pressure since 1992.  After examination the 
report contains a diagnosis of hypertension.  The examiner 
opined that this did not have an onset in service.

The report of a May 2004 VA examination shows that the 
examiner reviewed the medical record and noted a history that 
the veteran is being treated with medications on a regular 
basis for an established essential hypertension since early 
2001, though he had some on and off elevated systolic 
pressure prior to that time.  The examiner noted that the 
veteran had been treated for mild bronchial asthma symptoms 
since 1997.  

After examination the examiner noted findings that blood 
pressure was poorly controlled at the present.  The report 
contains a diagnosis of moderate essential hypertension, 
established before and poorly controlled at present.  The 
examiner opined that the essential hypertension was not at 
least as likely as not caused by or aggravated by his 
bronchial asthma or its treatment with albuterol or inhaled 
steroids.  The examiner based this opinion on the rationale 
that use of steroids might cause a temporary elevation of the 
existing blood pressure, but the steroids do not have 
significant effect and are not considered to be a permanent 
cause for the essential hypertension.

A June 2005 VA treatment record contains a blood pressure 
reading of 140/79; and an assessment of hypertension. 

In summary, the only indications of any problem with 
hypertension in service are a few blood pressure readings 
which are elevated, along with others which are not.  None of 
the service medical records contain a diagnosis of 
hypertension, and when hypertension was addressed in a July 
1993 VA general examination (during service), the diagnosis 
was that systemic arterial hypertension was not found.  

The first diagnosis of hypertension is in May 1997, during a 
private examination.  This period of time after service ended 
in 1994 without treatment weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

None of the medical evidence suggests a link between any 
current hypertension, and any incident of service, including 
the labile blood pressure readings during and after service 
in the early 1990s.  Further there are no opinions or other 
competent evidence to relate the claimed disorder to service.  

Moreover, most recently, at the September 2002 and May 2004 
VA examinations, the examiners opined, respectively, that the 
veteran's hypertension did not have an onset in service, and 
was not likely related to his service connected asthma or its 
treatment.  Therefore, there is no medical evidence 
establishing that a relationship is possible between the 
claimed disorder and service, to include as due to service-
connected disability.  Finally, there is no evidence of 
hypertension dated within one year of separation from active 
duty service, such that service connection is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he has hypertension which is related to service.

C.  Summary

As the preponderance of the evidence is against each of the 
claims for service connection, the benefit-of- the-doubt rule 
does not apply, and both of the claims must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has sleep apnea and 
hypertension that are related to his military service and/or 
due to service connected disability, he is not shown to be 
other than a lay person.  As such, he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).






ORDER

Entitlement to service connection for sleep apnea, including 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for hypertension, to 
include on a secondary basis, is denied.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review of the 
veteran's claim on appeal as to the issue of entitlement to 
an increased rating for dermatitis for the following reasons.

Subsequent to the initiation of the veteran's claim, the 
regulations for rating skin conditions were revised effective 
August 30, 2002.  Schedule for Rating Disabilities; The Skin, 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2005)).  The veteran was notified of the revisions in 
the January 2006 supplemental statement of the case.

The veteran underwent a VA examination for skin diseases in 
December 2005.  However, findings from April 2006 VA 
dermatology clinic progress notes show that the condition of 
the veteran's service-connected dermatitis has significantly 
worsened in terms of the extent of involvement as compared 
with findings from the December 2005 examination.  The 
findings of the December 2005 VA examination report indicates 
that the veteran's dermatitis involves only his neck 
extending to his chest, and three papules in the scalp.  The 
findings from the April 2006 progress notes indicate that the 
skin disability involves the neck, arms, back and legs, which 
represents a significant increase in severity of the skin 
disorder over that at the time of the 2005 examination. 

As such, pursuant to the VCAA, the Board concludes that the 
veteran's service-connected skin claim must be remanded for 
the veteran to undergo a contemporaneous and thorough VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Further, the findings contained in the April 2006  report 
include only minimal findings regarding the skin, which are 
inadequate for rating purposes.  The Board finds therefore, 
that the veteran should be scheduled for an additional VA 
examination that provides the information required for an 
evaluation under the new and old rating criteria.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this regard, the Board notes that the veteran has 
indicated in letters received in November 2005 and September 
2006 that he did not want to undergo further examination.  
The veteran should be notified that further skin examination 
is necessary in order to appropriately evaluate his service-
connected dermatitis.  Without findings consistent with the 
types of findings necessary for evaluation under the 
diagnostic criteria-which is very specific for skin 
evaluations-the Board will not be able to appropriately 
evaluate his service-connected skin disability.  He should 
also be notified of the ramifications for the failure to 
report for a VA examination as set forth at 38 C.F.R. § 
3.655.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records for 
treatment of the veteran's service-
connected skin disorder from April 2006 to 
the present.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the severity of the skin impairment due to 
the service-connected dermatitis.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.  With respect to the 
service-connected skin disorder including 
any residuals thereof, the examiner must 
provide specific findings as to each of 
the following:

A.  The nature of the service-connection 
skin disorder and resulting residuals 
including any scarring, cystic nodules, 
exudation, pruritis, and any other 
manifestations.

B.  The locations and measurements, in 
square inches or square centimeters, of 
the area or areas encompassed by any 
residual scarring;

C.  Whether any associated scarring 
includes any of the following 
manifestations: extensive lesions, poorly 
nourished, repeated ulceration, unstable, 
tender, and/or painful on examination;

D. Whether the associated scarring 
produces limitation of function of the 
affected part;

E.  The measurement of the percentage of 
the entire body affected by the service-
connection skin disorder residuals;

F.  The measurement of the percentage of 
exposed areas affected by the service-
connection skin disorder residuals;

G.  The need for systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs, and, if there is such a need, the 
total duration required over the past 12 
months;

H.  Regarding any affected areas of the 
head, face, and neck: whether there is 
visible or palpable tissue loss and either 
gross distortion or asymmetry of one 
feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips);

I.  Regarding any affected areas of the 
head, face, and neck: specify if any of 
the following characteristics of 
disfigurement are present and if so list 
each: scar is 5 or more inches in length; 
scar is at least 1/4 inch wide at the 
widest part; surface contour of scar is 
elevated or depressed on palpation; scar 
is adherent to underlying tissue; in an 
area exceeding 6 square inches, the skin 
is either (list all conditions present) 
hypo- or hyper- pigmented, of abnormal 
texture, underlying soft tissue is 
missing, and/or skin is indurated and 
inflexible;

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected 
dermatitis on his ability to work.

3.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claim. The skin disorder claim must be 
evaluated based on applicable regulations 
and skin disability rating codes.  If the 
decision remains unfavorable, then issue 
an updated supplemental statement of the 
case and give the veteran and his 
accredited service representative an 
opportunity to respond. Then, if in order, 
return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


